EXHIBIT 10.2
THIRD AMENDMENT
TO
AMENDED AND RESTATED EXECUTIVE AGREEMENT BETWEEN
NATIONAL OILWELL VARCO L.P., NATIONAL OILWELL VARCO, INC. AND
CLAY C. WILLIAMS
          This Third Amendment To Amended and Restated Executive Agreement (this
“Third Amendment”) between Varco International, Inc., a Delaware corporation,
and its subsidiaries and Clay C. Williams (the “Executive”) is executed by
National Oilwell Varco, Inc. (“NOI”), National Oilwell Varco L.P. (“NOV”) and
Executive on this 31st day of December 2009, to be effective as of such date.
(The Amended and Restated Executive Agreement, as amended by the First Amendment
and Second Amendment, is referred to herein as the “Agreement.”)
WITNESSETH:
          Whereas, NOI, NOV and the Executive desire to amend the Agreement to
comply with new Internal Revenue Service guidance contained in Revenue Ruling
2008-13, 2008-10 I.R.B. 518 (Mar. 10, 2008) (“Revenue Ruling 2008-13”);
          Whereas, the Agreement must be amended on or before December 31, 2009
to comply with Revenue Ruling 2008-13; and
          Now, Therefore, in consideration of the premises and the mutual
covenants and agreements herein contained, the parties hereto agree as follows:

1.   Paragraph N of Section 2 of the Agreement is hereby deleted and Paragraph O
of Section 2 of the Agreement is hereby renumbered as Paragraph N.   2.  
Paragraphs C of Section 4 of the Agreement is hereby amended and restated in its
entirety to provide as follows:

  C.   The Company shall pay to Executive any awards actually earned under any
and all other incentive plans then in effect calculated through the last
completed quarter prior to the Date of Termination that Executive would have
been entitled to receive for such period if Executive had not been so
terminated, payable in a lump-sum within thirty days following such Date of
Termination or, if the amount cannot be calculated as of such Date of
Termination, on the normal distribution date for payment of such awards for all
other participants, or, if applicable and later, the Section 409A Payment Date.

3.   The phrase “three (3) times” shall be deleted in Paragraph B of Section 5
of the Agreement and the phrase “4.5 times” shall be inserted in lieu of such
deleted phrase.   4.   Paragraph C of Section 5 of the Agreement is hereby
deleted and Paragraphs D, E, F, G, H and I of Section 5 of the Agreement are
hereby renumbered as Paragraphs C, D, E, F, G and H, respectively.

50258374.2

-1-



--------------------------------------------------------------------------------



 



5.   The reference to Paragraph D in newly renumbered Paragraph C of Section 5
of the Agreement shall be deleted and a reference to Paragraph C shall be
inserted in lieu of such deleted reference, and the phrase “the higher of
(a) the Executive’s Target EV opportunity; or (b)” in Paragraph D of Section 5
of the Agreement shall be deleted.

6.   This Third Amendment shall be binding on each party hereto only when it has
been executed by all of the parties hereto, and when so executed, shall, unless
otherwise provided by a specific provision of this Third Amendment, be and
become effective.

7.   All references to “Agreement” contained in the Agreement shall be deemed to
be a reference to the Agreement, as amended by the First Amendment to the
Agreement, dated as of March 10, 2005, the Second Amendment to the Agreement,
dated as of December 22, 2008 and this Third Amendment. Certain capitalized
terms used herein that are not otherwise defined are defined in the Agreement
and the terms defined in this Third Amendment shall be incorporated in the
Agreement with the same meanings as set forth herein.

8.   The validity, interpretation, construction and enforceability of this Third
Amendment shall be governed by the laws of the State of Texas.

9.   Except as amended by this Third Amendment, the Agreement shall remain in
full force and effect.

10.   This Third Amendment may be executed in one or more counterparts, and by
the parties hereto in separate counterparts, each of which when executed shall
be deemed to be an original but all of which shall constitute one and the same
agreement.

Signature Page to Follow

-2-



--------------------------------------------------------------------------------



 



          In Witness Whereof, NOI, NOV and the Executive have executed this
Third Amendment on the date first written above, which is effective as set forth
herein.

            NATIONAL OILWELL VARCO, INC.
      By:   /s/ Raymond Chang         Name:   Raymond Chang        Title:   Vice
President        NATIONAL OILWELL VARCO L.P.
By Its General Partner, NOW Oilfield Services,
Inc.           By:   /s/ Raymond Chang         Name:   Raymond Chang       
Title:   Vice President        EXECUTIVE
      /s/ Clay C. Williams       Clay C. Williams           

-3-